DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-28, 30-41 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2016/0019271 A1), Applicant’s submitted IDS filed 4/20/2020), hereinafter “Ma”, and in view of Swaminathan (US 2017/0262773 A1), hereinafter “Swaminathan”.


As per claim 21, Ma teaches a system for generating synthetic data comprising: one or more memory units storing instructions; and one or more processors that execute the instructions to perform operations comprising:
“receiving a dataset comprising time series data” at [0067], [0103] and Figs. 3, 8;
(Ma teaches receiving the base data set 300 comprising time series data)
“retrieving a data model 
(Ma teaches retrieving the decompose-merge model to decompose the based data set 300 into the plurality of components 308, 310, 312)
“transforming the dataset by performing a first data transformation to at least a portion of the dataset, the first data transformation comprising at least one of an encoding method, a normalization method, or a time-based data processing method” at [0067]-[0073], [0104];
(Ma teaches splitting/decomposing (i.e., “first data transformation”) the base data set 300 into a plurality of component using a plurality of algorithms (i.e., “methods”) such as smoothing algorithm (i.e., “normalization method”), de-trend algorithm (i.e., “time-based data processing method”))
“and a subtraction method on at least one dimension of the dataset” at [0071]-[0072] and Figs. 5A-E;
(Ma teaches the data generation system 100 subtracts the trend component 308 and the seasonal component 310 from the base dataset 300 to obtain the base dynamic component 312)
“generating a synthetic transformed dataset by applying the trained data model to the transformed dataset” at [0074], [0105];
(Ma teaches after decomposing the base data set 300 into a plurality of components, the data generation system 100 generates a synthetic dynamic component 316 based on the base dynamic component 312) 
“generating a synthetic dataset by performing a second data transformation to the synthetic transformed dataset” at [0075]-[0079], [0107].
(Ma teaches the data generation system 100 generates the synthetic dataset 302 (i.e., “synthetic dataset”) by merging (i.e. “second data transformation”) the synthetic dynamic component 316 (i.e., “synthetic transformed dataset”) with the trend component 308 and the seasonal component 310)
“providing the synthetic dataset for storage in a dataset database” at [0061], [0075].
(Ma teaches the synthetic dynamic component 316 generates a synthetic dataset, which can be useful in extending an available pool of data for predicting future data or performing other types of operations on the based dataset)
	Ma does not explicitly teach “a data model trained to generate synthetic data based on a machine-learned relationship between data of at least two dimension of a transformed dataset” as claimed. However, Swaminathan teaches a method for generating a training model for fabricating synthetic data and for fabricating synthetic data, including a data model trained to generate synthetic data based on a machine-learned relationship between data of at least two dimension of a transformed dataset” at [0038]-[0043], [0077]-[0095] and Figs. 9-10. Swaminathan also teaches the step of using the trained model to fabricate/generate synthetic data at [0061]-[0065]. Thus, it would have been obvious to one of ordinary skill in the art to combine Swaminathan with Ma’s teaching in order to “create secure and privacy compliant randomized data that retains most of the statistical nuances of the original real data” as suggested by Swaminathan at [0003], [0069]-[0075].

As per claim 22, Ma and Swaminathan teach the system of claim 21 discussed above. Ma also teaches: wherein “at least one of the operations is performed using an ephemeral container instance” at [0120]-[0121].

As per claim 23, Ma and Swaminathan teach the system of claim 21 discussed above. Swaminathan also teaches: wherein “the retrieved data model is trained based on a seed and comprises an RNN-CNN model, an LSTM-CNN model, an attention network model, a temporal CNN model, or a machine learning model” at [0067], [0103]-[0105].

As per claim 24, Ma and Swaminathan teach the system of claim 21 discussed above. Ma also teaches: wherein “the subtraction method comprises subtracting data associated with a plurality of first time points from data associated with a plurality of second time points” at [0071]-[0072] and Figs. 5A-E.

As per claim 25, Ma and Swaminathan teach the system of claim 21 discussed above. Ma also teaches: wherein “the second data transformation comprises an inverse of the first data transformation” at [0067], [0076].

As per claim 26, Ma and Swaminathan teach the system of claim 21 discussed above. Ma also teaches: “wherein transforming the dataset comprise partitioning the dataset into data segments in at least two dimensions” at [0067]-[0073], [0104].

As per claim 27, Ma and Swaminathan teach the system of claim 26 discussed above. Ma also teaches: wherein “the partitioning is based on a statistical property of the dataset” at [0067]-[0073], [0104].

As per claim 28, Ma and Swaminathan teach the system of claim 26 discussed above. Swaminathan also teaches: wherein “the data model is trained to generate synthetic data according to a performance criterion, wherein the performance criterion comprises a similar metric between the synthetic transformed dataset and a transformed dataset” at [0031]-[0032], [0089]-[0101], [0217]-[0220].

As per claim 30, Ma and Swaminathan teach the system of claim 21 discussed above. Ma also teaches: the operation further comprising “storing the synthetic dataset or transmitting the synthetic dataset” at [0075]-[0077].

As per claim 31, Ma and Swaminathan teach the system of claim 21 discussed above. Ma also teaches: wherein “the data model is retrieved based on the received dataset” at [0068].

As per claim 32, Ma and Swaminathan teach the system of claim 31 discussed above. Ma also teaches: wherein “the data model is retrieved based on a data profile, dimension, format, data schema, or statistical profile of the received dataset” at [0068].

As per claim 33, Ma and Swaminathan teach the system of claim 21 discussed above. Ma also teaches: wherein “at least one of the operations is performed as part of an application program interface (API) call” at [0040]-[004].

Claims 34-40 recite similar limitations as in claims 21-33 and are therefore rejected by the same reasons.

As per claim 41, Ma and Swaminathan teach the system of claim 21 discussed above. Swaminathan also teaches “the data model is trained based on a relationship between data of at least two dimensions” at [0039]-[0043] and Fig. 10.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-28, 30-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US patent No. 10,664,381 B2.  Claims 1-19 of US patent No. 10,664,381 B2 contain every element of claims 21-40 of the instant application and as such anticipate claims 21-28, 30-41 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding the 103 rejection to claims 21-40, Applicant argued that Ma and Swaminathan, as combined, does not teach “transforming the dataset by performing a first data transformation to at least a portion of the dataset, the first data transformation comprising: at least one of an encoding method, a normalization method, or a time-based data processing method; and a subtraction method on at least one dimension of the database”. On the contrary, Ma teaches at [0067]-[0073], [0104] the steps of splitting/decomposing (i.e., “first data transformation”) the base data set 300 into a plurality of component using a plurality of algorithms (i.e., “methods”) such as smoothing algorithm (i.e., “normalization method”), de-trend algorithm (i.e., “time-based data processing method”). Ma also teaches at [0071]-[0072] and Figs. 5A-E the data generation system 100 subtracts the trend component 308 and the seasonal component 310 from the base dataset 300 to obtain the base dynamic component 312. As seen at Fig. 5A-E, the subtraction method is performed on the Y dimension (e.g., “visitor traffic”) of the dataset to obtain the base dynamic component 312.

	Applicant further argued that “Ma is based on a static model and does not indicate that its components can be integrated with a machine learning model” and “it is not clear how one of ordinary skill in the art would be motivated to train a model as described in Swaminathan with Ma’s teaching”. On the contrary, Ma teaches using a decompose-merge model to generate synthetic data. Ma also teaches at [0095]-[0099] a graphic user interface which allows a user to verify the accuracy of the decompose-merge model and apply any changes to the decomposed-merge model if necessary to improve the accuracy of the model. Ma’s decomposed-merge model is therefore not static, but is trained by a user to improve it’s accuracy over time.  Swaminathan teaches a method for training a machine learning model and using the trained machine learning model to generate synthetic data. Swaminathan also discussed at [0069]-[0075] the advantage of using a machine learning model as follows:

    PNG
    media_image1.png
    276
    492
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    358
    496
    media_image2.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art to train Ma’s decompose-merge model using a machine learning method to improve the accuracy of the model; the proposed modification clearly does not change the principle of operation of the Ma’s teaching, but only provides the advantages discussed above.
 In light of the foregoing arguments, the 35 U.S.C 103 rejection is hereby sustained.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
July 13, 2022